Cox, J.—
The appellant was indicted for the crime of rape, alleged to have been committed upon the person of a girl thirteen years of age, was tried by a jury and found guilty. Being forty years of age, he was given an indeterminate sentence of from two to twenty-one years in the State Prison. From that sentence he appeals, and assigns for error the action of the trial court in overruling his motion for a new trial.
The only proposition or point stated in appellant’s brief relates to instruction four, given by the court, which involves a definition of reasonable doubt, and which was merely incomplete and obscure. If appellant was not satisfied with the instruction as given, and desired a more complete, exact and broader instruction on the subject, he should have tendered one and requested the court to give it; and if the court refused to do so, and it appeared that appellant was harmed thereby, he would then have ground for a reversal. Sullivan v. State (1876), 52 Ind. 309; Colee v. State (1881), *15975 Ind. 511; Heyl v. State (1887), 109 Ind. 589, 10 N. E. 916; Harris v. State (1900), 155 Ind. 265, 58 N. E. 75.
Furthermore, an examination of the evidence convinces that appellant was in no event harmed by the instruction in question. The crime was a most revolting and shocking one, and there was direct and positive evidence that appellant committed it. There was no testimony given in his behalf which had more than the slightest tendency to show the contrary, except his own denial, and his own testimony disclosed an immoral, shameless and degraded character.
The judgment is affirmed.
Note.—Reported in 97 N. E. 421. See, also, 12 Cyc. C60 and 97 Am. Dec. 118.